UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-6927


SEAN D. WOODSON,

                Petitioner - Appellant,

          v.

STATE'S ATTORNEY FOR THE STATE OF MARYLAND,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:14-cv-01189-JKB)


Submitted:   August 21, 2014                 Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sean D. Woodson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Sean D. Woodson seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2241 (2012) petition

and his motion to alter or amend that judgment.                         See Fed. R.

Civ. p. 59(e).           The orders are not appealable unless a circuit

justice    or    judge    issues   a    certificate       of   appealability.         28

U.S.C. § 2253(c)(1)(A) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El     v.    Cockrell,     537   U.S.    322,    336-38

(2003).

               We have independently reviewed the record and conclude

that Woodson has not made the requisite showing.                        Accordingly,

we deny Woodson’s motion for a certificate of appealability and

summary reversal, deny leave to proceed in forma pauperis, and

dismiss the appeal.          We dispense with oral argument because the

facts    and    legal     contentions       are   adequately     presented      in   the

materials       before    this   court      and    argument    would    not    aid   the

decisional process.

                                                                              DISMISSED

                                             2